Exhibit 10.1

ADVENTURE ENERGY, INC.
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT dated as of April 1, 2009 (this "Agreement"), by and
between WAYNE ANDERSON (the "Executive"), and ADVENTURE ENERGY, INC., a Florida
Corporation with its principal offices located at 33 6th Street S., Suite 600,
St. Petersburg, FL 33701 (the "Company").


WHEREAS, the Executive desires to be employed as President, Treasurer, and
Secretary of the Company; and


WHEREAS, the Company desires to employ the Executive as President, Treasurer,
and Secretary of the Company and the Executive desires to continue his
employment with the Company in the aforementioned capacity, all upon the terms
and provisions, and subject to the conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties
hereby agree as follows:


Section 1.                                Definitions.  As used in this
Agreement the following terms shall have the meanings set forth in this Section
1:


(a)           "Affiliate" of any Person means any stockholder or person or
entity controlling, controlled by under common control with such Person, or any
director, officer or key executive of such Person or any of their respective
relatives. For purposes of this definition, "control," when used with respect to
any Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms "controlling" and
"controlled" have meanings that correspond to the foregoing.


(b)           "Cause" shall mean (i) the Company being subjected to any criminal
liability under any applicable law as a result of any action or inaction on the
part of the Executive, which the Executive did not, at the time, reasonably
believe to be in the best interests of the Company; (ii) the conviction or
admission of the Executive of, or plea by the Executive of nolo contendre to, a
felony or crime which the Board of Directors concludes is likely to have a
material and adverse effect on the reputation of the Company; (iii) if the
Executive is chronically addicted to any narcotic or other illegal or controlled
substance or repeatedly abuses any alcoholic product or any prescription
stimulants or depressant, as determined by a physician designated by the
Company, which in the reasonable opinion of the Board of Directors of the
Company materially interferes with Executive's performance of his duties and
obligations hereunder; (iv) the Executive committing fraud, or stealing or
misappropriating any asset or property of the Company, including, without
limitation, any theft or embezzlement; or (v) a breach of a material term or
provision of this Agreement by the Executive which is not cured by the Executive
within ten (10) business days after written notice of such breach from the
Company is received by the Executive.


(c)           "Change of Control" shall mean the occurrence of any of the
following: (i) a Person or group of Persons, other than any current member of
the Board of Directors, obtains beneficial ownership of at least thirty percent
(40%) of the outstanding capital stock of the Company; or (ii) a change in the
membership of more than seventy percent (70%) of the current Board of Directors
in any twelve (12) month period.


(d)           "Common Stock" shall mean the common stock, par value $0.001 per
share, of the Company, and any other class of common stock of the Company
created after the date of this Agreement in accordance with the Company's
Certificate of Incorporation and applicable law.


(e)           "Competing Business" shall mean any business, enterprise or other
Person that as one of its businesses or activities, is engaged in the business
of manufacturing, selling, marketing, licensing or distributing wearable
computers or the solutions associated therewith that are provided by the
Company.
 
 
 
1

--------------------------------------------------------------------------------



 
(f)           "Confidential and Proprietary Information" shall mean any and all
(i) confidential or proprietary information or material not in the public domain
about or relating to the business, operations, assets or financial condition of
the Company or any Affiliate of the Company or any of the Company's or any such
Affiliate's trade secrets, including, without limitation, research and
development plans or projects; data and reports; computer materials such as
programs, instructions and printouts; formulas; product testing information;
business improvements, processes, marketing and selling strategies; strategic
business plans (whether pursued or not); budgets; unpublished financial
statements; licenses; pricing, pricing strategy and cost data; information
regarding the skills and compensation of executives; the identities of clients
and potential clients; intellectual property strategies and any work on any
patents, trademarks and tradenames, prior to any filing or the use thereof in
commerce; pricing, timing, sales terms, service plans, methods, practices,
strategies, forecasts, know-how and other marketing techniques; and (ii)
information, documentation or material not in the public domain by virtue of any
action by or on the part of the Executive, the knowledge of which gives or may
give the Company or any Affiliate of the Company an advantage over any Person
not possessing such information. For purposes hereof, the term Confidential and
Proprietary Information shall not include any information or material (i) that
is known to the general public other than due to a breach of this Agreement by
the Executive or (ii) was disclosed to the Executive by a Person who the
Executive did not reasonably believe was bound to a confidentiality or similar
agreement with the Company.


(g)           "CPI" shall have the meaning given to that term in Section 4(a)
hereof.


(h)           "Discretionary Bonus" shall have the meaning given to that term in
Section 4(c) hereof.


(i)           "Employment Term" shall have the meaning given to that term in
Section 2 hereof.


(j)           "Good Reason" shall mean a substantial change to or reduction in
the duties or responsibilities of the Executive such that the responsibilities
of the Executive are no longer commensurate with the Executive's office with the
Company as set forth herein, or the occurrence of Change of Control or a change
in the Executive's office from that President, Treasurer, and Secretary of the
Company which is not concurred in by the Executive within one (1) month of its
occurrence or the breach of a material term or provision of this Agreement by
the Company which is not cured by the Company within ten (10) business days
after written notice of such breach from the Executive is received by the
Company. The failure to renew this Agreement after the expiration of the
Employment Term, shall not constitute Good Reason.


(k)           "Incapacity" shall mean any illness or mental or physical
incapacity or disability which prevents the Executive from performing his duties
or obligations hereunder for a continuous period of one hundred twenty (120)
consecutive days or for shorter periods aggregating one hundred eighty (180)
days within any consecutive twelve (12) month period.


(l)           "Inventions" shall mean inventions, discoveries, concepts and
ideas, whether patentable or not, patents, patent applications, copyrights and
other intellectual property, including, without limitation, processes, methods,
formulae and techniques, and improvements thereof or know-how related thereto,
concerning any business activity of the Company or any Affiliate of the Company,
with which the Executive becomes, directly or indirectly, involved as a result
in whole or in part, directly or indirectly, of the Executive's employment by
the Company, or any Affiliate of the Company, and whether conceived of solely by
the Executive or jointly with the efforts of others.


(m)           "Performance Bonus" shall have the meaning given to that term in
Section 4(d) hereof.


(n)           "Person" shall mean, without limitation, any natural person,
corporation, partnership, limited liability company, joint stock company, joint
venture association, trust or other similar entity or firm.


(o)           "Salary" shall have the meaning given to that term in Section 4(a)
hereof.


(p)           "Without Cause" shall mean the termination of the Executive's
employment hereunder by the Company, other than termination by the Company due
to the Executive's death or Incapacity or based upon Cause.


Section 2. Employment and Term. The Company hereby employs the Executive as
President, Treasurer, and Secretary of the Company and the Executive hereby
accepts such employment in that capacity, upon the terms and provisions, and
subject to the conditions, set forth in this Agreement, for a term of three (3)
years, commencing on April 1, 2009, and terminating on March 31, 2012, unless
earlier terminated as provided in this Agreement (the "Employment Term").


Section 3. Executive's Duties. (a) The Executive shall be the President of the
Company and shall be responsible for the decision making for all day to day
activities of the company unless the Executive delineates certain decision
making privileges to company employees. The Executive will also fulfill the
roles of the Treasurer and Secretary until such time whereby the company is
sufficiently funded and retains new employees for those positions. At such time
that a Treasurer/Chief Financial Officer and Secretary are hired by the Company,
these titles shall be removed from executive’s duties.


(b)           The Executive shall devote substantially all of his business time,
effort, skill and attention exclusively to the business, operations and affairs
of the Company and to the furtherance of the interests, business and prospects
of the Company. The Executive shall perform the Executive's duties and
obligations hereunder diligently, competently, faithfully and to the best of his
ability. The Executive may serve on the board of directors or other governing
boards of other corporations or businesses or industry organizations; provided
that such service does not materially interfere with the Executive's performance
of his duties and obligations hereunder.
 
 
 

 
2

--------------------------------------------------------------------------------


 
 
 
Section 4. Compensation. (a) In consideration of the performance of all of the
duties and obligations to be performed by the Executive hereunder, the Company
agrees to pay and the Executive agrees to accept, for the first year of the
Employment Term a salary at an annual rate of $120,000 (the “Salary”), payable
in accordance with the Company's regular payroll practices as from time to time
in effect, less all withholdings and other deductions required to be deducted in
accordance with any applicable federal, state, local or foreign law, rule or
regulation. After the first year during the Employment Term, the annual Salary
for each successive year will be increased by the lesser of (i) 10% or (ii) the
percentage increase, if any, in the CPI for each year just completed measured
for the entire twelve (12) month period, plus three percent (3%). For purposes
hereof, the term "CPI" means the Consumer Price Index for all Urban Consumers
for the United States for the Tampa, FL metropolitan area prepared by the Bureau
of Labor Statistics of the U.S. Department of Labor, or if such index is not
then being published, by the U.S. Department of Labor, the most nearly
comparable successor index that the parties may agree upon.


(b)           In consideration of the Executive's execution and delivery of this
Agreement, the Company shall issue to the Executive options to purchase common
stock of the Company as set forth below. All of the options set forth in this
Section 4(b) shall fully vest upon the occurrence of a Change in Control or upon
a termination of this Agreement by the Executive for Good Reason.  The Company
shall use its best efforts to have all shares underlying these options to be
freely trading shares upon exercise of such options and covenants that failure
to do so, or failure to do so within a timely period following execution of this
Agreement, shall constitute “Good Reason” for purposes of this agreement:
 
Number of Shares
   
Strike Price
   
Vesting Date
500,000
   
$0.25
   
Execution of this Agreement
250,000
   
$0.50
   
May 1, 2010
250,000
   
$0.75
   
May 1, 2011
250,000
   
$1.00
   
May 1, 2012

 
(c)           The Executive shall be entitled to additional options or bonuses
in amounts and under terms as determined by the Board of Directors, or the
Compensation committee if the Company so forms one.


(d)  
Should there be a Change of Control of the Company or any other transaction in
which the Company is not the surviving entity during the Employment Term, then
as part of that transaction, the Company shall try in its best efforts to have
the surviving entity modify the Agreement in an equitable manner to provide the
Executive the same type of benefits that he is entitled to earn pursuant to
Section 4(c) of this Agreement.

(e)  
Upon the hiring of a Secretary and/or Treasurer/Chief Financial Officer, either
jointly or separately, by the Company, these titles shall be removed from the
role of the Executive but the Executive’s compensation package shall not be
altered.

(f)  
In consideration of the Executive's execution and delivery of this Agreement,
the Company has agreed to pay the executive a sign on bonus of $50,000. If the
Company is not able to pay as a lump sum bonus payment upon execution of this
agreement, the bonus shall be paid over 5 months ($10,000/month).

(g)  
In consideration of the Executive's execution and delivery of this Agreement,
the Company has agreed to issue the Executive two (2) million shares of the
Company’s common stock.



Section 5. Benefits, Vacation. (a) During the Employment Term, the Executive
shall be entitled to such insurance and health and medical benefits as are
generally made available to the senior executives of the Company, as a group,
pursuant to such plans as are from time to time maintained by the Company;
provided, however, that the Executive shall be required to comply with the
conditions of coverage attendant to such plans.


(b)           During each contract year of the Employment Term, the Executive
shall be entitled to four (4) weeks of vacation. The Executive shall take
vacation at such time or times as the Executive desires, subject to the
concurrence of the Company based upon the then-current business needs and
activities of the Company. Vacation shall accrue if unused during the term of
employment and shall be payable upon request of the Executive within 30 days
after the end of the year in which the vacation was accrued and unused.


(c)           During the Employment Term, the Executive shall be eligible to
participate in the profit sharing and other benefit plans that the Company from
time to time makes available to the senior executives of the Company as a group,
subject to the terms, provisions and conditions of such plans, including,
without limitation, any vesting periods and eligibility criteria.


(d)           During the Employment Term, the Company shall pay to the Executive
a monthly stipend of $1,000 to cover the Executive’s automobile payment. The
Company shall also pay for all fuel and repair related costs for any automobile
the Executive utilizes for the commute to and from work or any work related
events/trips.


Section 6. Business Expenses. The Executive shall be entitled to reimbursement
for ordinary, necessary and reasonable business expenses incurred by the
Executive during the Employment Term in the performance of the Executive's
duties hereunder, if supported by such reasonable documentation as may be
required by the Company in accordance with the Company's policies. The Executive
shall provide to the Company all receipts being submitted for reimbursement
prior to reimbursement from the Company. The Executive shall have the option for
reimbursement or the option to convert the amount due into shares of common
stock. If the Executive elects to convert the amount due into shares of Company
stock, the calculation of shares due shall be based on the greater (greater
number of shares delivered to Executive) of 4 shares for each dollar spent on
behalf of the Company ($.25/share) or a 20% discount to the 5-day simple moving
average for the last 5 trading days for the month prior to the request. If the
Company’s stock is trading above $1 at the time of calculation, then the
calculation shall be based on the 5-day simple moving average feature.


Section 7. Termination of Employment Term. (a) In the event of the death of the
Executive during the Employment Term, the Executive's employment hereunder shall
automatically terminate as of the date of death; provided, however, that the
Executive's estate or legal representative, as the case may be, shall be
entitled to receive, and the Company shall pay, any accrued and unpaid Salary
for a one (1) year period following the date of death, any Performance Bonus
that would be payable for the one (1) year period in which the Executive died
which are properly owing to the Executive pursuant to Section 6 hereof. The
Company shall purchase Term Life Insurance on the Executive at an amount closest
to the Executive’s annual salary to be paid to the Executive’s estate, or legal
representative upon the death of the Executive.


(b)           In the event of the Executive's Incapacity, the Company may, in
its sole discretion, terminate the Executive's employment hereunder upon written
notice to the Executive; provided, however, that the Executive or the
Executive's legal representative, as the case may be, shall be entitled to
receive, and the Company shall pay, (i) any accrued and unpaid Salary for a one
(1) year period from the date of termination, less any amounts received by the
Executive under any disability insurance policy maintained by the Company; and
(ii) any Performance Bonus that would be payable for the one (1) year period
after the Executive's employment is terminated due to Incapacity and
reimbursement of business expenses which are properly owing to the Executive
pursuant to Section 6 hereof, through the date of termination;


(c)           The Company shall have the right to terminate the Executive's
employment under this Agreement at any time for Cause upon written notice to the
Executive. In the event the Executive's employment hereunder is terminated by
the Company for Cause, the Company shall only be obligated to pay accrued and
unpaid Salary through the date of termination and the Company shall pay any
accrued and unreimbursed business expenses which are properly owing to the
Executive pursuant to Section 6 hereof through the date of termination.


 
 
3

--------------------------------------------------------------------------------



 
(d)           The Company shall have the right to terminate the Executive's
employment hereunder Without Cause at any time upon thirty (30) days' prior
written notice to the Executive. If the Company terminates the Executive's
employment hereunder Without Cause, the Company shall (i) continue to pay Salary
to the Executive provided for hereunder for a period equal to one (1) year from
the date of termination and (ii) pay any unreimbursed business expenses which
are properly owing to the Executive pursuant to Section 6 hereof through the
date of termination. In addition, should the Executive's employment hereunder be
terminated Without Cause, the Company shall pay to the Executive the Performance
Bonus, if any, for the entire contract year in which the termination of the
Executive's employment with the Company hereunder occurs.. The Executive shall
not be under any obligation to mitigate the Company's obligation pursuant to
this Section 7(d) by securing other employment or otherwise.
 
(e)           The Executive shall have the right to terminate his employment
with the Company hereunder for Good Reason, upon not less than thirty (30) days
prior written notice to the Company. Should the Executive terminate his
employment hereunder for Good Reason, the Company shall be obligated to make the
payments to the Executive provided for in Section 7(d) hereof upon the
termination of the Executive's employment by the Company Without Cause.


(f)           The failure of the Company to continue the employment of the
Executive upon expiration of the entire three (3) year Employment Term shall not
be considered a termination of employment for purposes of this Agreement. The
Company's obligations with respect to the Performance Bonus for the last year of
the Employment Term, if any, shall survive the expiration of this Agreement.


Section 8. Restrictions Respecting Competing Businesses, Confidential
Information, etc. The Executive acknowledges and agrees that by virtue of the
Executive's position and involvement with the business and affairs of the
Company, the Executive will develop substantial expertise and knowledge with
respect to all aspects of the Company's business, affairs and operations and
will have access to all significant aspects of the business and operations of
the Company and to Confidential and Proprietary Information. The Executive
acknowledges and agrees that the Company will be damaged if the Executive were
to breach any of the provisions of this Section 9 or if the Executive were to
disclose or make unauthorized use of any Confidential and Proprietary
Information. Accordingly, the Executive expressly acknowledges and agrees that
the Executive is voluntarily entering into this Agreement and that the terms,
provisions and conditions of this Section 9 are fair and reasonable and
necessary to adequately protect the Company.


(a)           The Executive hereby covenants and agrees that, during the
Employment Term and thereafter, unless otherwise authorized by the Company in
writing, the Executive shall not, directly or indirectly, under any
circumstance: (i) disclose to any other Person (other than in the regular course
of business of the Company) any Confidential and Proprietary Information, other
than pursuant to applicable law, regulation or subpoena or with the prior
written consent of the Company; (ii) act or fail to act so as to impair the
confidential or proprietary nature of any Confidential and Proprietary
Information; (iii) use any Confidential and Proprietary Information related to
the Company's business other than for the sole and exclusive benefit of the
Company; or (iv) offer or agree to, or cause or assist in the inception or
continuation of, any such disclosure, impairment or use of any Confidential and
Proprietary Information. Following the Employment Term, the Executive shall
return all documents, records and other items containing any Confidential and
Proprietary Information to the Company (regardless of the medium in which
maintained or stored), without retaining any copies, notes or excerpts thereof,
or at the request of the Company, shall destroy such documents, records and
items (any such destruction to be certified by the Executive to the Company in
writing).


(b)           The Executive covenants and agrees that, while the Executive is
employed by the Company and for  (6) six months after the Executive ceases to be
employed by the Company, if the Executive (i) voluntarily terminates his
employment with the Company for Good Reason or (ii) is terminated by the Company
for Cause, the Executive shall not, directly or indirectly, manage, operate or
control, or participate in the ownership, management, operation or control of,
or otherwise become interested in (whether as an owner, partner, lender,
consultant, Executive, agent, supplier, distributor or otherwise) any Competing
Business whose operations are in the state of Florida or, directly or
indirectly, induce or influence any customer or other Person that has a business
relationship with the Company, or any Affiliate of the Company, to discontinue
or reduce the extent of such relationship; provided that in the case of a
termination by the Executive pursuant to clause (i) the Company at all times
continues to pay the amounts owing to the Executive pursuant to Section 7(b)
hereof. For purposes of this Agreement, the Executive shall be deemed to be
directly or indirectly interested in a business if he is engaged or interested
in that business as a director, officer, Executive, agent, partner, individual
proprietor, consultant, advisor or otherwise, but not if the Executive's
interest is limited solely to the ownership of not more than 5% of the
securities of any class of equity securities of a corporation or other Person
whose shares are listed or admitted to trade on a national securities exchange
or are quoted on NASDAQ or a similar means if NASDAQ is no longer providing such
information.


(c)           While the Executive is employed by the Company and for (6) six
months after the Executive ceases to be employed by the Company, the Executive
shall not, directly or indirectly, solicit to employ for himself or others any
employee of the Company or any Affiliate of the Company who was an employee of
the Company or any Affiliate of the Company as of the date of the termination of
the Executive's employment with the Company, or to solicit any such employee to
leave such employee's employment or join the employ of another, then or at a
later time; provided that the foregoing shall not apply to any family member of
the Executive who is employed by the Company or any such Affiliate or the
Executive's administrative assistant.


(d)           The parties agree that nothing in this Agreement shall be
construed to limit or negate the common law of torts, confidentiality, trade
secrets, fiduciary duty and obligations where such laws provide the Company with
any broader, further or other remedy or protection than those provided herein.


(e)           Because the breach of any of the provisions of this Section 9 may
result in immediate and irreparable injury to the Company for which the Company
may not have an adequate remedy at law, the Company shall be entitled, in
addition to all other rights and remedies, to a decree of specific performance
of the restrictive covenants contained in this Section 9 and to a temporary and
permanent injunction enjoining such breach, without posting a bond or furnishing
similar security.


Section 9. Indemnification and Insurance.  The Company hereby agrees to fully
and promptly indemnify the Executive for any and all actions brought against the
Executive related to his employment with the Company.  Toward that end, the
Company agrees to obtain and maintain Director’s and Officer’s Insurance (“D&O”)
during the term of this Agreement in amounts, terms and conditions reasonably
acceptable to the Executive and the Company hereby agrees that failure to do so
shall constitute “Good Cause” as used herein.


 
 
 
4

--------------------------------------------------------------------------------



 
Section 10. Severability. Each term and provision of this Agreement is
severable; the invalidity, illegality or unenforceability or modification of any
term or provision of this Agreement shall not affect the validity, legality and
enforceability of the other terms and provisions of this Agreement, which shall
remain in full force and effect. Since it is the desire and intent of the
parties that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought, should any particular provision of this Agreement
be deemed invalid, illegal or unenforceable, the same shall be deemed reformed
and amended to delete that portion that is adjudicated to be invalid, illegal or
unenforceable and the deletion shall apply only with respect to the operation of
such provision and to the extent of such provision and, to the extent that a
provision of this Agreement would be deemed unenforceable by virtue of its
scope, but may be made enforceable by limitation thereon, each party agrees that
this Agreement shall be reformed and amended so that the same shall be
enforceable to the fullest extent permissible under the laws and public policies
applied in the jurisdiction in which enforcement is sought.


Section 11. Assignment. This Agreement and the rights and obligations of the
parties hereto shall bind and inure to the benefit of each of the parties
hereto, the heirs, executors, administrators and legal representatives of the
Executive and the successors and permitted assigns of the Company. Neither this
Agreement nor any rights or benefits hereunder may be assigned by the Executive
or the Company without the prior written consent of the other party hereto,
except that the Company may assign any of its rights or obligations hereunder to
any other Person which purchases all or substantially all of the common stock or
assets of the Company or is the successor to the Company by merger,
consolidation or other similar transaction.
 
Section 12. Amendment; Entire Agreement. This Agreement may not be modified,
amended, altered or supplemented except by a written agreement executed by the
parties hereto. This Agreement contains the entire agreement and understanding
of the parties hereto with respect to the subject matter of this Agreement and
supersedes all prior and/or contemporaneous agreements and understandings of any
kind and nature (whether written or oral) between the parties with respect to
such subject matter, all of which are merged herein.


Section 13. Waivers. Waiver by either party of either breach of or failure to
comply with any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or a waiver
of any other breach of, or failure to comply with, any other provision of this
Agreement, any such waiver must be in writing to be limited to the specific
matter and instance for which it is given. No waiver of any such breach or
failure or of any term or condition of this Agreement shall be effective unless
in a written instrument and signed by the waiving party and delivered, in the
manner required for notices generally, to the affected party.


Section 14. Notices. All notices, consents, directions, approvals, instructions,
requests and other communications required or permitted by the terms of this
Agreement to be given to any person shall be in writing, and shall be delivered
personally or sent by certified mail, return receipt requested (postage prepaid)
or by telecopy, to the parties at the following addresses or telecopy numbers,
as applicable:


If to the Executive:


Mr. Wayne Anderson
33 6th Street S.
Suite 600
St. Petersburg, FL 33701


If to the Company:


Adventure Energy, Inc.
33 6th Street S.
Suite 600
St. Petersburg, FL 33701
Fax: 815-846-0755


or to such other address as a party may have furnished to the other parties in
writing in accordance herewith. Any notice, consent, direction, approval,
instruction, request or other communication given in accordance with this
Section 14 shall be effective after it is received by the intended recipient.


Section 15. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD OR REFERENCE
TO ITS PRINCIPLES OF CONFLICTS OF LAWS. THIS AGREEMENT SHALL BE CONSTRUED AND
INTERPRETED WITHOUT REGARD TO ANY PRESUMPTION AGAINST THE PARTY CAUSING THIS
AGREEMENT TO BE DRAFTED.


Section 16. Headings; Counterparts. The headings contained in this Agreement are
inserted for reference purposes only and shall not in any way affect the
meaning, construction or interpretation of this Agreement. This Agreement may be
executed in two (2) counterparts, each of which when executed shall be deemed to
be an original, but both of which, when taken together, shall constitute one and
the same document.










(Remainder of page intentionally blank)








5

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.



         
/s/ Wayne Anderson
   
 
 
Name: Wayne Anderson
   
 
 
Title 
   
 
 

 
 

Adventure Energy, Inc.                            
/s/Wayne Anderson
   
 
 
Name: Wayne Anderson
   
 
 
Title:  President
   
 
 



 


 


















6
